DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites inter alia “the respective remote computing system of the respective user.”  There is insufficient antecedent basis for this limitation in the claim.  The remote computing system referred to throughout the claims is “of each of a plurality of merchants,” or “for the respective merchant.”  Nowhere has a remote computing system been introduced that is “of the respective user.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 2-15 are directed to a machine and claims 16-21are directed to a process.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“interfaces for providing customized recommendations to the plurality of merchants, wherein each of the interfaces is dedicated to a respective merchant of the plurality of merchants, for each of the plurality of merchants via the respective interface, receive, from … the respective merchant, a request for providing recommendations to one or more customers for purchasing one or more of a plurality of products offered by the respective merchant, wherein the request includes a data set indicating affinities of the one or more customers for a portion of the plurality of products, generate a data network topology associated with the plurality of products offered by the respective merchant, wherein the data network topology comprises a plurality of nodes, each node of a portion of the plurality of nodes representing an item of a plurality of items having a relationship with one or more of the plurality of products or a reviewer of a plurality of reviewers of one or more of the plurality of items, and connections between one or more of the plurality of nodes within the respective data network topology, wherein the connections represent interrelationships between one or more of the plurality of nodes, determine, based on connection strengths representing interrelationships between nodes in the data network, one or more customized product recommendations for the one or more customers of the respective merchant, and transmit, to … the respective merchant via the respective interface, the one or more customized product recommendations.” Claim 2.

“establishing, by … each of a plurality of suppliers … interfaces for providing customized recommendations to the plurality of suppliers, wherein each of the interfaces is dedicated to a respective supplier of the plurality of suppliers; for each of the plurality of suppliers via the respective interface, receiving, … for the respective supplier, a request for providing recommendations to one or more customers for acquiring one or more of a plurality of products and/or services offered by the respective supplier, wherein the request includes a data set indicating affinities of the one or more customers for a portion of the plurality of products and/or services; generating… a data network associated with the plurality of products and/or services offered by the respective supplier, wherein the data network comprises a plurality of nodes, each node of a portion of the plurality of nodes representing an item of a plurality of items having a relationship with one or more of the plurality of products and/or services or a reviewer of a plurality of reviewers of one or more of the plurality of items, and connections between one or more of the plurality of nodes within the respective data network, wherein the connections represent interrelationships between one or more of the plurality of nodes; determining… based on connection strengths representing interrelationships between nodes in the data network, one or more customized product and/or service recommendations for the one or more customers of the respective supplier; and transmitting… to the respective … supplier via the respective interface, the one or more customized product and/or service recommendations.”  Claim 16.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example commercial interactions (including advertising, marketing or sales activities or behaviors), and managing personal behavior or relationships or interactions between people.  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are processing circuitry, a remote computing system of each of a plurality of merchants, and a network.  Claims 16-21 also include recitation of a non-transitory computer readable memory.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the “processing circuitry” is broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities.  The remote computing system(s) and network merely stand in as communication sources, and ether, for the merchants or suppliers, and it is noted that the data network is abstract and is not to be confused with the network used for communication between the processing circuitry and remote computing system(s).  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract elements are practically applied.  The substantive process is recited only by descriptions of abstract intended results of the steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  The claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular implementing acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception).  MPEP 2106.05; 2019 PEG, step 2B.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke a processing circuit, remote computing system(s), and network, merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the abstract ideas (commercial interactions, advertising, marketing or sales activities or behaviors, managing personal behavior or relationships or interactions between people) in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 3-15 and 17-21 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the calculations and identification of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 2-21 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Igoe et al. (Patent No. US 8,930,204 B1).
		Igoe teaches all the limitations of claims 2-21.  For example Igoe discloses generating recommendations from data networks, comprising with regard to:
Claim 2. A system for generating recommendations from data networks, the system comprising:	●	processing circuitry (claim 2; see at least Igoe c67:34-38, c68:44-48, 52-62); and	●	a non-transitory computer readable memory coupled to the processing circuitry (claim 2; see at least c6:20-34, 53-59; c10:24-33), the memory storing machine-executable instructions, wherein the machine-executable instructions, when executed on the processing circuitry, cause the processing circuitry to
●	establish, with a remote computing system of each of a plurality of merchants via a network, interfaces for providing customized recommendations to the plurality of merchants, wherein each of the interfaces is dedicated to a respective merchant of the plurality of merchants (claim 2; see at least figs. 12-24, 81-82; c6:20-34),
●	for each of the plurality of merchants via the respective interface, receive, from the respective remote computing system for the respective merchant, a request for providing recommendations to one or more customers for purchasing one or more of a plurality of products offered by the respective merchant, wherein the request includes a data set indicating affinities of the one or more customers for a portion of the plurality of products (claims 2, 16; see at least fig.4 (affinities), figs.5-8 (request from merchant computer)),
●	generate a data network topology associated with the plurality of products offered by the respective merchant, wherein the data network topology comprises a plurality of nodes, each node of a portion of the plurality of nodes representing an item of a plurality of items having a relationship with one or more of the plurality of products or a reviewer of a plurality of reviewers of one or more of the plurality of items (claim 2; see at least figs. 12-13, 36, 44, 53, 72-74; c24:31-48, c25:3-12), and 
●	connections between one or more of the plurality of nodes within the respective data network topology, wherein the connections represent interrelationships between one or more of the plurality of nodes (claims 2, 16; see at least figs. 53-57, c25:3-12 “Each node provides an associated entity with the ability to store and manage his profile and relationships…. nodes may exhibit high interconnectedness”),
●	determine, based on connection strengths representing interrelationships between nodes in the data network, one or more customized product recommendations for the one or more customers of the respective merchant (claims 2, 16; see at least figs. 55, 60-61, 63-65; c32:60-67, c33:20-27), and 
●	transmit, to the respective remote computing system of the respective merchant via the respective interface, the one or more customized product recommendations (claims 2, 16; see at least figs. 55, 60-61, 63-65; c32:60-67, c33:20-27).

Claim 3. The system of claim 2, wherein the connections between the one or more of the plurality of nodes include at least one of content-based or collaborative interrelationships, wherein the content-based interrelationships represent commonalities between one or more of the plurality of items (claims 3, 20; see at least figs. 4(#306 “common applications”), 58, 63), and the collaborative interrelationships represent affinities of a portion of the plurality of reviewers for one or more of the plurality of items (claims 3, 20; see at least fig. 4(#300 “satisfaction rating,” #301 “enjoyability rating,” 303, 306, 310), figs. 37, 58, 63, 76). Please note: The phrase "at least one of" precedes the recitation of alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).

Claim 4. The system of claim 3, wherein the connections between the one or more of the plurality of nodes include content-collaborative interrelationships representing commonalities between two or more reviewers of the plurality of reviewers expressing affinities for one or more of the plurality of items (claims 4, 21; see at least figs. 39-40, 42, 44, 53).

Claim 5. The system of claim 2, wherein the interfaces include application program interfaces (APIs), wherein each API of the APIs is customized to a respective application at the respective remote computing system of the respective merchant (claims 5, 18; see at least figs. 12-24, 81-82; c10:24-34 “personal information stored by the PIA may … be accessed by the PIA's application program”).

Claim 6. The system of claim 2, wherein the data set included in the request includes purchase history data for the one or more customers of the portion of the plurality of products (claims 6, 19; see at least figs. 12-13, 21-23, 96).

Claim 7. The system of claim 2, wherein the request further comprises merchant data including at least one of identification information for the respective merchant or a description of a product type of the plurality of products (claim 7; see at least figs. 3-4, 29.  Please note: see previous comments regarding alternative limitations.).

Claim 8. The system of claim 2, wherein the one or more customized product recommendations include one of more of the plurality of items of a same product type as the plurality of products (claim 8; see at least fig. 4, c20:41-64, c23:40-47).

Claim 9. The system of claim 8, wherein the same product type is a wine, beer, or liquor product type (claim 9; see at least c22:15-22.  Please note: although the prior art discloses this feature or its equivalent applicant should note that the description of the particular product type “wine, beer, or liquor” as claimed is nonfunctional descriptive information because it has no functional role in the method.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).

Claim 10. The system of claim 2, wherein the one or more customized product recommendations include one or more of the plurality of items of a same categorical type as the plurality of products, wherein the same categorical type includes a plurality of product types (claim 10; see at least figs. 4, 92; c10:34-40).

Claim 11. The system of claim 10, wherein the same categorical type is an alcoholic beverage type and the plurality of product types include two or more of wine, beer, or liquor product types (claim 11; see at least c22:15-22.  Please note: see previous comment concerning nonfunctional descriptive information).

Claim 12. The system of claim 2, wherein a portion of the one or more products comprises one or more services (claim 12; see at least figs. 4, 18-19; c7:1-6).

Claim 13. The system of claim 12, wherein the one or more services comprises at least one of a healthcare provider recommendation service, a fraud detection service, or a professional recommendation service (claims 13, 17; see at least figs. 3-4, 11, 18-20, 24; c21:37-54.  Please note: see previous comments concerning alternative limitations.).

Claim 14. The system of claim 2, wherein the machine-executable instructions, when executed on the processing circuitry, cause the processing circuitry to harvest, from one or more remote data sources responsive to receiving the request, information associated with the respective merchant, and update the data network topology with the harvested information (claim 14; see at least figs. 18, 91; c7:1-6).

Claim 15. The system of claim 2, wherein transmitting the one or more customized product recommendations to the respective remote computing system of the respective user comprises transmitting information describing the data network topology used to generate the one or more customized product recommendations (claim 15; see at least abstract, figs. 54, 72-74, 86).

Claim 16. A method comprising:	●	establishing, by processing circuitry with a remote computing device of each of a plurality of suppliers via a network, interfaces for providing customized recommendations to the plurality of suppliers, wherein each of the interfaces is dedicated to a respective supplier of the plurality of suppliers (claim 16; see at least figs. 12-24, 81-82; c6:20-34);	●	for each of the plurality of suppliers via the respective interface, receiving, by the processing circuitry from the respective remote computing device for the respective supplier, a request for providing recommendations to one or more customers for acquiring one or more of a plurality of products and/or services offered by the respective supplier, wherein the request includes a data set indicating affinities of the one or more customers for a portion of the plurality of products and/or services (claims 2, 16; see at least fig.4 (affinities), figs.5-8 (request from merchant computer).  Please note: claim language consisting of a series of optional and/or alternative limitations separated by “and/or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").);	●	generating, by the processing circuitry, a data network associated with the plurality of products and/or services offered by the respective supplier, wherein the data network comprises a plurality of nodes, each node of a portion of the plurality of nodes representing an item of a plurality of items having a relationship with one or more of the plurality of products and/or services or a reviewer of a plurality of reviewers of one or more of the plurality of items (claim 16; see at least figs. 12-13, 36, 44, 53, 72-74; c24:31-48, c25:3-12), and
●	connections between one or more of the plurality of nodes within the respective data network, wherein the connections represent interrelationships between one or more of the plurality of nodes (claims 2, 16; see at least figs. 53-57, c25:3-12 “Each node provides an associated entity with the ability to store and manage his profile and relationships…. nodes may exhibit high interconnectedness”),	●	determining, by the processing circuitry, based on connection strengths representing interrelationships between nodes in the data network, one or more customized product and/or service recommendations for the one or more customers of the respective supplier (claims 2, 16; see at least figs. 55, 60-61, 63-65; c32:60-67, c33:20-27); and	●	transmitting, by the processing circuitry to the respective remote computing system of the respective supplier via the respective interface, the one or more customized product and/or service recommendations (claims 2, 16; see at least figs. 55, 60-61, 63-65; c32:60-67, c33:20-27).

Claim 17. The method of claim 16, wherein a portion of the plurality of products and/or services comprise at least one of a healthcare provider recommendation service, a fraud detection service, or a professional recommendation service (claims 13, 17; see at least figs. 3-4, 11, 18-20, 24.  Please note: see previous comments concerning alternative limitations).

Claim 18. The method of claim 16, wherein the interfaces include application program interfaces (APIs), wherein each API of the APIs is customized to a respective application at the respective remote computing system of the respective supplier (claims 5, 18; see at least figs. 12-24, 81-82; c10:24-34 “personal information stored by the PIA may … be accessed by the PIA's application program”).

Claim 19. The method of claim 16, wherein the data set included in the request includes purchase history data for the one or more customers of the portion of the plurality of products and/or services (claims 6, 19; see at least figs. 12-13, 21-23, 96).

Claim 20. The method of claim 16, wherein the connections between the one or more of the plurality of nodes include at least one of content-based or collaborative interrelationships, wherein the content-based interrelationships represent commonalities between one or more of the plurality of items (claims 3, 20; see at least figs. 4(#306 “common applications”), 58, 63), and the collaborative interrelationships represent affinities of a portion of the plurality of reviewers for one or more of the plurality of items (claims 3, 20; see at least fig. 4(#300 “satisfaction rating,” #301 “enjoyability rating,” 303, 306, 310), figs. 37, 58, 63, 76). Please note: The phrase "at least one of" precedes the recitation of alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).

Claim 21. The method of claim 20, wherein the connections between the one or more of the plurality of nodes include content-collaborative interrelationships representing commonalities between two or more reviewers of the plurality of reviewers expressing affinities for one or more of the plurality of items (claims 4, 21; see at least figs. 39-40, 42, 44, 53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	AGGARWAL, International Publication Number WO 2009/065071 A1: teaches determination of appropriateness of a message for a user of a mobile device based on weights given to the users interest in keywords.  Relationships between keywords, messages, and user affinities, are defined using nodes and relevance measured by connections between nodes and the strength of the connections.
	●	Sakuma et al., Patent No. US 7,492,971 B2: teaches producing search results based on proximity relationships of neighboring sets of elements.
	●	Butcher et al., Pub. No. US 2010/0268574 A1: teaches computing connection weights of connections between a plurality of nodes each representing a user profile to generate an influence network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        June 15, 2022